


110 HR 1982 : Rural Housing and Economic Development

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1982
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 17, 2007
			Received; read twice and referred to the Committee on
			 Banking, Housing, and Urban Affairs
		
		AN ACT
		To authorize appropriations for the rural
		  housing and economic development program of the Department of Housing and Urban
		  Development.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing and Economic Development
			 Improvement Act of 2007.
		2.Rural housing and
			 economic development assistance
			(a)UseThe
			 Secretary of Housing and Urban Development may carry out a program, through the
			 Office of Rural Housing and Economic Development, to provide assistance to
			 Indian tribes, State housing finance agencies, State community or economic
			 development agencies, local nonprofit organizations and community development
			 corporations in rural areas to support innovative housing and economic
			 development activities in rural areas.
			(b)Requirement of
			 social security account number for assistanceAs a condition of
			 initial or continuing assistance under any housing or economic development
			 activity that is provided assistance with amounts made available under this
			 section, the Secretary of Housing and Urban Development shall require that each
			 member of a family so assisted (or of a family applying for such assistance)
			 who is 18 years of age or older or is the spouse of the head of household of
			 such family, shall have a valid social security number.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Housing and Urban Development for assistance under this
			 section—
				(1)$30,000,000 for
			 fiscal year 2008; and
				(2)$40,000,000 for
			 each of fiscal years 2009, 2010, 2011, 2012, and 2013.
				
	
		
			Passed the House of
			 Representatives July 16, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
